Ellis, J.
(concurring)—I signed the original opinion in this case, but a consideration of the decisions of the supreme court of the United States in Pacific Express Co. v. Seibert, 142 U. S. 339, cited for the first time on the rehearing, and in Ohio River & W. R. Co. v. Dittey, handed down by that court subsequent to the argument of this case, convinces me that the department opinion was wrong. Considering-those decisions in connection with the fact, overlooked on the first hearing, that the declaration of our constitution, § 13, article 12, that all railroad, canal and other transportation companies are common carriers and subject to legislative control, is no broader than the cognate clause of the constitution of Mississippi, which has been held by both the supreme court of that state and the supreme court of the United States as not necessarily imposing upon an interstate carrier the duty of doing an intrastate business, I am constrained to concur in the foregoing opinion.
Crow, C. J. and Main, J., concur with Ellis, J.